DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
upper body (201), pattern layer (202) and lower body (203) in Figures 1-3, as described in the Specification of the Instant Application, Page 6, Ln 9-13.
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters in Figs. 1-5, 7-9, 12-14, have been used to designate the same element.  For example, in Fig 1, both (151a) and (151) have been used to designate the same element thusly:
151a(151). 
The repetitive occurrences are too numerous to list individually.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 



	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1: 
Ln 2-3, the limitation “which includes an upper body, a pattern layer and a lower body, comprising” is indefinite for failing to particularly point out and distinctly claim whether the button badge making machine or button badge comprises the limitations claimed; 
Ln 61-62, the limitation “the assembled upper body and pattern layer” lacks antecedent basis in the claims. 
Regarding Claim 3: 
Ln 3, 5-7, 12, the limitation “major surface portion” is indefinite for failing to particularly point out and distinctly claim what defines a portion; 
Ln 6-7,9 11, the limitation “major bottom portion” is indefinite for failing to particularly point out and distinctly claim what defines a portion. 
Examiner has interpreted these limitations as stated below, in the rejections for this claim. 
Regarding Claim 4: Ln 17, the limitation “the removal-and-bent sub-step” lacks antecedent basis in the claims. 

Regarding Claim 9: 
Ln 3, 6, 8-9, 17-18, 26-27, the limitation “major surface portion” is indefinite for failing to particularly point out and distinctly claim what defines a portion; 
Ln 12, 15, 17, 25-26, the limitation “major bottom portion” is indefinite for failing to particularly point out and distinctly claim what defines a portion. 
Examiner has interpreted these limitations as stated below, in the rejections for this claim. 
Ln 21-22, the limitation “the resiliently downward movement” is indefinite for failing to particularly point out and distinctly claim whether the limitation refers to the first or second downward resilient movement, as previously recited in Claim 1, Ln 52 or Ln 70, respectively, or another downward resilient movement. 

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) of claims 1, 3-4, and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 Examiner notes that broadening amendments outside the bounds of correcting the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103 may render the claims not allowable.
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“a lower die including a lower center die seat…said lower peripheral die seat being turnable relative to said lower support member about a rotating axis between a first angular position, where said lower peripheral die seat is engaged with and supported on said first support surface, and a second angular position, where said lower peripheral die seat is engaged with and supported on said second support surface…an upper die cooperating with said lower die to press and make the button badge, said upper die including an upper center die seat which is disposed on and movable with said upper pressing member and which is correspondingly located above said lower center die seat, and an upper peripheral die seat which surrounds and is movable relative to said upper center die seat in the upright direction and which is correspondingly located above said lower peripheral die seat, said upper peripheral die seat being turnable relative to said upper pressing member about the rotating axis between a third angular position”. 
Searching by the Examiner yielded prior art as cited below:
The closest prior art, Miyake (US 7,509,891), hereinafter Miyake, discloses a button making device having top and first and second bottom dies, the first bottom die being interchangeable with the second bottom die.  Miyake is silent to “a lower die including a lower center die seat…said lower peripheral die seat being turnable relative to said lower support member about a rotating axis between a first angular position, where said lower peripheral die seat is engaged with and supported on said first support surface, and a second angular position, where said lower peripheral die seat is engaged with and supported on said second support surface…an upper die cooperating with said lower die to press and make the button badge, said upper die including an upper center die seat which is disposed on and movable with said upper pressing member and which is correspondingly located above said lower center die seat, and an upper peripheral die seat which surrounds and is movable relative to said upper center die seat in the upright direction and which is correspondingly located above said lower peripheral die seat, said upper peripheral die seat being turnable relative to said upper pressing member about the rotating axis between a third angular position”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Braunberger (US 6,393,686) teaches a handle operated press having a first and second spring loaded bottom die. 
Rosene (US 6,279,445) teaches a press having a rotatable top die. 
Roebuck (US 3,643,530) teaches a press having a rotatable top die. 
Silsby (US 644,645) teaches a press having a lower swing out die. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	December 14, 2022